REQUESTED BY: Dear Senator Murphy:
In your letter of January 15, 1980 you inform us of your introduction of Legislative Bill 624, the primary purpose of which would be to amend subsection 52 of section39-602, R.R.S. 1943.
The bill as drafted sets forth section 39-602, R.R.S. 1943, including all of its 113 subsections. The only subsection of this section affected by Legislative Bill 624 is subsection 52. You ask if the provisions of Article III, section 14 of the Constitution of the State of Nebraska mandates the reproduction of all of these subsections in the amendatory legislation where only a particular subsection is involved.
Article III, section 14 of the Constitution of the State of Nebraska provides in pertinent part:
   ". . . And no law shall be amended unless the new act contain the section or sections as amended and the section or sections so amended shall be repealed. . . ."
The only decision of the Nebraska Supreme Court with reference to this constitutional provision which we believe to be directly on point is the 1896 decision of that court in State ex rel. City Water Co. v. City of Kearney, etal., 49 Neb. 325, 68 N.W. 533. In this particular case a section of law containing 36 subsections was amended by an act which contained only the particular subsection involved and did not recite all of the other 35 subsections. The Nebraska Supreme Court in discussing the constitutionality of the act stated:
   ". . . While the act under consideration is amendatory of said section 69, it does not contain the entire section thereby amended, but merely the subdivision charged (sic). This does not contravene the provisions of . . . the constitution, which declares: `no law shall be amended unless the new act contains the section or sections so amended, and the section or sections so amended shall be repealed.' In amending statutes it is necessary that all parts of the amended law should be set forth in the new act, and the old statute so amended repealed. The constitution requires that the section as amended shall be set out. This court has more than once held that the word `section,' as employed in the constitutional provision above quoted, refers to a subdivision of a legislative enactment, and that a law to amend a certain subdivision of a section which contains the subdivision so amended is not inimical to said clause or the constitution. [Citations Omitted]"
In spite of the fact that this decision is over 80 years old we believe it to be a controlling decision on this question. Therefore, we would be of the opinion that your proposed amendment might be accomplished through a Legislative Bill containing only the recitation of the language of the subsection involved indicating the amendment and a statement within the act, indicating that the prior subsection is repealed.
We reach this conclusion with respect to the provisions of Article III, section 14 of the Constitution of the State of Nebraska. We do however, call to your attention that Rule 5, section 2(b) of the Rules of the Nebraska Unicameral set forth identical language to that used in the Constitution and given the language of Article III, section 10, of the Constitution of the State of Nebraska giving the Legislature the exclusive power to determine its own rules of proceedings we express no opinion as to whether or not a Legislative Bill drafted in the manner you propose would be in conflict with this legislative rule.
If we can be of further assistance to you on this matter please let us know.